Citation Nr: 0020063	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1967 to September 
1970.  These matters come to the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder.  In a May 1998 rating 
decision the RO denied entitlement to a disability rating in 
excess of 50 percent for PTSD.  The veteran perfected an 
appeal of the March 1998 and May 1998 decisions.


REMAND

The evidence in the claims file indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA) due to PTSD and the low back disorder.  
A copy of the SSA decision, as well as the medical evidence 
relied upon in reaching that decision, may be relevant to the 
issues on appeal, and should be considered by the Board in 
determining the merits of the appeal.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The evidence also indicates that the veteran has received 
treatment for PTSD and the low back disorder from the VA 
medical centers (MC) in Spokane, Washington, and Fort 
Harrison, Montana, and the VA outpatient clinic in Whitefish, 
Montana.  The VA treatment records are deemed to be evidence 
of record, and a determination on the merits of the veteran's 
appeal cannot be made without consideration of that evidence.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The evidence in the claims file indicates that the veteran 
may be unemployable due to PTSD.  The RO has not, however, 
adjudicated the issue of the veteran's entitlement to an 
extra-schedular rating for PTSD in accordance with 38 C.F.R. 
§ 3.321(b), or his entitlement to a total disability rating 
based on individual unemployability pursuant to 38 C.F.R. 
§ 4.16.

In a September 1998 statement the veteran requested that he 
be allowed the opportunity to present evidence at a personal 
hearing.  He did not indicate whether he wanted to appear 
before a Hearings Officer at the RO, before a member of the 
Board at the RO, or before the Board in Washington, D.C.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a back 
disorder or PTSD since June 1996.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the VA treatment records 
from June 1996 through the present.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  The RO should contact the veteran and 
ask him to specify whether he wants a 
hearing before a Hearings Officer at the 
RO, before a member of the Board at the 
RO, or before the Board in Central 
Office.  If the veteran wants a hearing 
before the Hearings Officer or a member 
of the Board at the RO, the RO should 
schedule the hearing.

4.  The veteran should be afforded a VA 
psychiatric examination and a social and 
industrial survey to determine the nature 
and severity of his psychiatric 
symptomatology.  The claims file and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The psychiatrist should 
conduct a thorough psychiatric 
examination and provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.

The examiner should provide a Global 
Assessment of Functioning (GAF) score in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders and an 
explanation of the meaning of the score 
assigned.  The examiner should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  
The examiner should provide the complete 
rationale for all opinions given.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of an 
increased rating for PTSD, including 
entitlement to an extra-schedular rating, 
and whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
low back disorder.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been


(continued on next page)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


